            Case 2:17-cv-05304-TR Document 67 Filed 04/12/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  RCC FABRICATORS, INC.,                              :    CIVIL ACTION
                    Plaintiff,                        :
                                                      :
                 v.                                   :
                                                      :
  UMOJA ERECTORS, LLC, et al.,                        :    No. 17-5304
                  Defendants.                         :


                                             ORDER


       AND NOW, on April 12, 2021, upon review of the parties’ Motions in Limine (docs. 60-

62) and responses (docs. 63-66), it is ORDERED:

       1.      The motion of Defendant North American Specialty Insurance Co. (NASIC) to

preclude evidence against it related to statutory damages (doc. 60), including attorney’s fees

available under Pennsylvania’s Contractor and Subcontractor Act (CASPA), 73 P.S. § 501, et

seq, and Pennsylvania’s Prompt Pay Act (62 Pa. C.S.A. § 3901, et seq.), is GRANTED. It is

undisputed that the construction project at the center of this case a public project. See Cplt. (doc.

1), Ans. (docs. 9, 11) ¶ 6. CASPA does not apply to public works projects. Clipper Pipe &

Serv., Inc. v. Ohio Cas. Ins. Co., 115 A.3d 1278, 1284 (2015). Further, most courts who have

reviewed the issue agree that the Pennsylvania Supreme Court will likely find neither statute

allows for recovery against sureties. See, e.g., Structural Grp., Inc. v. Liberty Mut. Ins. Co., No.

07-1793, 2009 WL 577619, at *5 (M.D. Pa. Mar. 5, 2009) (citing R.W. Sidley, Inc. v. U.S. Fid.

& Guar. Co., 319 F. Supp. 2d 554 (W.D.Pa.2004) and Sippel Dev. Co. v. W. Sur. Co., No. 05–

46, 2008 WL 728649, at *10 (W.D. Pa. Mar. 17, 2008)).

       2.      NASIC’s motion to exclude evidence from Jesse R. Sloane, P.E., the expert

witness of Plaintiff RCC Fabricators, Inc. (RCC) (doc. 61) is DENIED. Federal Rule of



                                                  1
            Case 2:17-cv-05304-TR Document 67 Filed 04/12/21 Page 2 of 2




Evidence 702 governs the admissibility of expert testimony, and it requires that expert testimony:

(1) be from a qualified source; (2) be reliable; and (3) fit the facts of the case. See Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589-91 (1993); Pineda v. Ford Motor Co., 520

F.3d 237, 244 (3d Cir. 2008). Excluding experts is disfavored because their opinions can be

tested with cross-examination. Daubert, 509 U.S. at 595. Mr. Sloane’s credentials and expertise

are unchallenged. See Mot. at 3-7. RCC proffers its expert to interpret factual evidence in this

case, including “change orders, payment applications and invoices, bid documents, proof of

payment, drawings, [and] shipping documentation.” Resp. (doc. 65) at 6-7. Because expert

interpretation of these documents can assist the trier of fact, his testimony and report will be

allowed. Fed. R. Evid. 702. To the extent RCC solicits legal opinions or other inadmissible

evidence from Mr. Sloane, I can exclude that evidence at trial. Hunter v. Kennedy, No. 17-7,

2020 WL 3980450, at *9 (M.D. Pa. July 14, 2020) (“these issues will best be resolved during

trial through objections”).

       3.      RCC’s motion to exclude fact evidence related to delay is DENIED. RCC has

cited no caselaw to support its assertion that only expert testimony containing a “critical path

method” analysis can establish delay, and I have found none. Because whether RCC performed

its contractual obligations in a timely manner directly affects whether and/or how much

defendants owe payment for that performance, the evidence is relevant to material disputes and

should be admitted. Fed. R. Evid. 401.

                                                       BY THE COURT:


                                                             /s/ Timothy R. Rice
                                                       TIMOTHY R. RICE
                                                       U.S. MAGISTRATE JUDGE




                                                  2
